Title: From Alexander Hamilton to George Ingersoll, 26 May 1799
From: Hamilton, Alexander
To: Ingersoll, George


          
            Sir,
            New York May 26 1799
          
          You will cause the companies now at West Point under the command of Captains Freeman Read and Stille to proceed to this City where they will receive further orders. Col Stevens is instructed to take the requisite arrangement for their transportation—preferring the cheapest mode, which it is presumed will be by land if the troops have tents.
          With considerati
          If they come by land it is expected that a strict discipline will avoid injury or offence to the Inhabitants. The eldest Senior Captain will of course have the general charge.*
          With consideration I am Sir Yr Obed Serv
          
            *If any men remain to be discharged of those heretofore reported by you to be unfit for service you will cause them to be discharged—Stating to me their names, the causes of their inability, when it occurred and by whom they were severally enlisted.
          
          Capt Ingersoll West Point
        